FINAL REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-46 and 49-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The NEW Matter in independent claim 40 is deemed to be applicant’s substitution of the phrase “non-aqueous component” in lieu of the previous used “composition”. Although applicant REMARKS in the amendment filed 11/17/21 says support can be found in certain 
Amended independent claim 63 is also deemed to contain new matter because of applicant deletation of the requirement that the one liquid medium is an edible oil. The problem here is the liquid medium now reads on water which cannot be correct. 
All other claims are also rejected here because they are either directly or indirectly dependent  on a rejected base claim. 

Claims 40-46, 49-62, 66 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 40 is deemed to be indefinite in regards to the preamble claim language of “consisting of:” because it seems that applicant does NOT accept the truth that said “consisting of:” preamble excludes all other components not specifically set forth in the claim. As way of illustration, claims 50-52 are either directly or indirectly dependent on independent claim 40 and these claims directly set forth additional components. Furthermore, Independent claim 40 is confusing in regards to “aqueous solution” when used in combination of the preamble claim language of “consisting of:” because it seems that said ‘aqueous solution” may also open up the claim to additional components. 
All other claims are rejected here because they are either directly or indirectly dependent on rejected independent claim 40.


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



IMPORTANT CLAIM INTERPRETATION NOTE FOR CLAIMS 40-62.
Independent claim 40 is drawn to a hydrogel NOT to a method of making the hydrogel. As such, the claimed hydrogel of independent claim 40, DOES NOT have to can be made using any method at all, such as adding at least one naturally-sourced thickening agent to water, followed by the addition of at least one edible oil to said mixture, followed by the further addition of at least one suspending agent as long as the final concentration amounts of said components within the formed hydrogel would be proportional to said listed concentration ranges. 
 As such, applicant’s limitation of “wherein the composition consists of >85%, by weight, food-grade components and wherein mixture of said composition with water or an aqueous solution forms a fire-suppressing, water-enhancing hydrogel;” is being given no patentable weight. 

Claim(s) 40-46, 49-55, 58 and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palaikis et al. WO 2013/055579 A1.
Palaikis et al. teach a non-aqueous liquid concentrate which includes starch, an acrylic acid homopolymer salt, vegetable oil and clay. The composition forms an aqueous dispersion pseudo-plastic or thixotropic hydrogel when added to water and is capable of clinging to a surface, see abstract, paragraphs [19]-[26], [29]-[30] and Examples. Said concentrate is useful to protect a surface from fire and to prevent the spread of fires. Said non-aqueous liquid concentrate is admixed with water or an aqueous solution at a concentration of 0.1 to 10 wt% of non-aqueous liquid concentrate to water or aqueous liquid, see paragraph [15]. 

As way of illustration only, Example 8 teaches a concentrate comprising Neutragel DA powder (a neutralized sodium polyacrylate) at 25 wt.% (reads on Applicant’s suspending agent of independent claim 40, and/or on the dispersing additive of dependent claim 43), Corn Starch power at 25 wt.%, Bentone EW-NA powder  (a hectorite clay that contains sodium and magnesium) at 5 wt.% (reads on applicant’s suspending agent of independent claim 40, and/or on the clay additive of dependent claim 43) and Canola Oil at 45 wt.%. 
Please note that dependent claim 52 is being rejected here because it is directly dependent on dependent claim 51. Please note that dependent claim 54 is being rejected here because it is directly dependent on dependent claim 53. 


Claims 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palaikis et al. WO 2013/055579 A1 in view of Sortwell U.S. Patent Number 7,189,337.
Palaikis et al. has been described above and differs from Applicant’s claims in that there is no direct disclosure to the further addition of a surfactant/emulsifier component, such as a polysorbate.
Sortwell teaches that in the prevention of the spread of fires a cross-linked, water-swellable additive polymer in a vegetable oil dispersion is added to firefighting water. The additive has the properties of absorbing large quantities of water, high viscosity for adherence to vertical and horizontal surfaces, and retention of sufficient 
Sortwell directly discloses and claims that optional low HLB surfactant(s) can be added with the thickened (e.g. gel) vegetable oil dispersion to modify the flowability of the gel for specific fire-fighting requirements. A particularly suitable HLB surfactant is sorbitan monooleate which falls within Applicant’s claimed polysorbate suspending agents of dependent claim 53, see Sortwell’s column 3, lines 58-64, column 4, lines 11-16, column 9, line 63 to column 10, line 38 and claim 24. 
It would have been obvious to one having ordinary skill in the art to use Sortwell’s direct disclosure to the advantageous addition of an HLB surfactant, such as sorbitan monooleate, to thickened (e.g. gel) vegetable oil dispersions, in order to modify the flowability of the gel for specific fire-fighting requirements, as strong motivation to actually add such a surfactant to Palaikis et al.’s thickened vegetable oil dispersion so as to both modify and improve the flowability of Palaikis et al.’s thickened vegetable oil fire-fighting additive compositions.

Claims 56 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palaikis et al. WO 2013/055579 A1 in view of Hagquist et al. WO 2011/127037 A1.
Palaikis et al. has been described above and differs from Applicant’s claims in the following ways: 1) there is no direct disclosure to the further addition of a surfactant/emulsifier component, and 2) there is no direct disclosure to the further addition of a xanthan gum with a guar gum.

Hagquist et al.’s pseudo-plastic, high yield suspending agent(s) can be selected from a number of products, such as cross-linked polyacrylates, modified guar and xantham gums, and modified cellulose (e.g. hydroxyethyl cellulose) and combination thereof, see paragraph [19]. 
It would have been obvious to one having ordinary skill in the art to use Hagquist et al.’s direct disclosure to the advantageous addition of an non-ionic surfactant to make effective dilute dispersion hydrogel for fire-fighting, as strong motivation to actually add such a non-ionic surfactant to Palaikis et al.’s thickened vegetable oil dispersion so as to further improve the flowability of Palaikis et al.’s thickened vegetable oil fire-fighting additive compositions.
It would also have been obvious to one having ordinary skill in the art to use Hagquist et al.’s disclosure that combinations of modified guar and xantham gums are effective pseudo-plastic, high yield suspending agent(s), as strong motivation to actually incorporate both modified guar and xantham gums into Palaikis et al.’s thickened vegetable oil dispersion so as to further improve the pseudo-plastic/thixotropic properties of the said concentrates when they are subsequently combined with water to form fire-fighting hydrogels.  Please note that Hagquist et al.’s modified guar and xantham gums with other pseudo-plastic, high yield suspending agent(s), such as cross-linked polyacrylates (reads on Palaikis et al.’s, Neutragel DA powder) is well within the scope of the invention. It is well established that to employ two or more materials in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of unexpected and superior results, In re Kerhoven, 205 USPQ 1069 (CCPA 1980). 

Claim 61 and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Palaikis et al. WO 2013/055579 A1 in view of [Wu, K.; et al. ind. Eng. Chem. Res. 2009, 46, 3150- 3157] as described on page 3 lines 2-6 of applicant’s specification.
Palaikis et al. has been described above and differs from Applicant’s claims in that there is no direct disclosure to the further addition of glycerol (i.e. glycerin). 
WU, K et al., (according to applicant’s description on page 3, lines 2-6 of applicant’s specification), teaches that it is well known in the art to combined glycerol with starch to make highly effective hydrogels when said starch plus glycerol combination is subsequently added to water. 
It would thus have been obvious to one having ordinary skill in the art to use WU, K et al.’s, direct disclosure to the advantageous combination of starch and glycerol to make effective hydrogels, as strong motivation to actually add glycerol to Palaikis et al.’s starch containing thickened vegetable oil dispersion so as to further improve the effectiveness of Palaikis et al.’s subsequently made fire-fighting hydrogels. 

Claims Free of Prior-Art Rejections
          Claim 60 is deemed to be free of any prior-art rejections because there is deemed to be a lack of proper motivation found within the prior-art references to make a hydrogel which would have a calculated ratio of xanthan gum to guar gum that would fall within the listed concentration ranges for the xanthan gum and guar gum.

Response to Arguments
Applicant's arguments filed 11/17/21 with the amendment have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Please see the newly made NEW Matter rejection and the indefinite issue rejection of applicant’s claims on why applicant’s preamble claim language of “consisting of;” as set forth in independent claim 40 renders the claim indefinite. Also note that applicant’s independent claim 63 use the open preamble claim language of “comprising” and NOT the preamble claim language of “consist of:”. As such, Applicant’s arguments that the “consists of” language renders the claims 63-65, 67 and 69 patentable is considered to be moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764